Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 1 of 29 PageID 13863




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

      WINN-DIXIE STORES, INC.,                  Case No. 3:15-CV-01143-J-39PDB


                                                PLAINTIFF’S MOTION FOR
            v.                                  PARTIAL SUMMARY JUDGMENT
                                                AND SUPPORTING
      SOUTHEAST MILK, INC., et al.,             MEMORANDUM OF LAW
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 2 of 29 PageID 13864




                                                    TABLE OF CONTENTS


 I.     PLAINTIFF SHOULD BE GRANTED PARTIAL SUMMARY JUDGMENT UNDER
        SECTION 1 OF THE SHERMAN ACT ............................................................................ 1
        A.        Factual Background and Undisputed Facts......................................................................... 2
        B.        Defendants Engaged in a Horizontal Agreement to Reduce Milk Supply. ......................... 4
        C.        Defendants’ Output Restraint Violates Section 1 of the Sherman Act. ............................ 13
 II.    THIS COURT SHOULD GRANT SUMMARY JUDGMENT IN PLAINTIFF’S
        FAVOR ON THE ISSUE OF CAPPER-VOLSTEAD IMMUNITY. .............................. 15
        A.        The plain language of Capper-Volstead does not provide immunity for Defendants’
                   horizontal agreement to restrict supply. .......................................................................... 16
        B.        According to Capper-Volstead’s legislative history, Congress did not intend to immunize
                   supply restraints. ............................................................................................................. 18
        C.        Federal agencies have stated that production limitations are not exempt from antitrust
                   liability under Capper-Volstead. ..................................................................................... 20
        D.        Defendants Are Large Vertically-Integrated Agribusinesses and Therefore Not Entitled to
                   Capper-Volstead Immunity. ............................................................................................ 22
        E.        Non-Farmer Participants in the Herd Retirement Program Doom Capper-Volstead
                   Immunity. ........................................................................................................................ 24
        F.        DFA’s Domination of the NMPF and CWT Vitiates Any Capper Volstead Immunity. .. 25
 III.   CONCLUSION ................................................................................................................. 25




                                                                        i
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 3 of 29 PageID 13865



                                                          TABLE OF AUTHORITIES


 Cases
 Agritronics Corp. v. Nat’l Dairy Herd Ass’n, Inc., 914 F. Supp. 814 (N.D.N.Y 1996) ............................. 17
 Alexander v. Nat’l Farmers Org., 687 F.2d 1173 (8th Cir. 1982) ........................................................ 16, 26
 Boudette v. Barnette, 923 F.2d 754 (9th Cir. 1991) .................................................................................... 18
 California Lettuce, 1977 WL 188550 .................................................................................................. 21, 23
 Case-Swayne Co. v. Sunkist Growers, Inc., 389 U.S. 384 (1967) .............................................................. 26
 Catalano, Inc. v. Target Sales, Inc., 446 U.S. 643 (1980) .......................................................................... 14
 Circuit City Stores v. Adams, 532 U.S. 105 (2001) .................................................................................... 19
 Estate of Covington, 450 F.3d 917 (9th Cir. 2006) ..................................................................................... 19
 Fairdale Farms, Inc. v. Yankee Milk, Inc., 635 F.2d 1037 (2d Cir.1980) ................................................... 16
 Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471 (1994) ............................................................................. 17
 Group Life & Health Ins. Co. v. Royal Drug Co., 440 U.S. 205 (1979) ..................................................... 17
 Holly Sugar Corp. v. Goshen Cnty. Coop. Beet Growers Ass’n, 725 F.2d 564 (10th Cir. 1984) .................... 19
 Hui Hsiung, 778 F.3d at 749 ....................................................................................................................... 15
 In re Cathode Ray Tube (CRT) Antitrust Litig., 2013 WL 5391159 (N.D. Cal. Sept. 24, 2013) ............... 13
 In re Fresh & Process Potatoes Antitrust Litig. (“Potatoes Antitrust Litig.”), 834 F. Supp. 2d 1141 (D.
    Idaho 2011) ............................................................................................................................................. 16
 In re High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651 (7th Cir. 2002) ......................................... 14
 In re Mushroom Direct Purchaser Antitrust Litig., 54 F. Supp. 3d 382 ..................................................... 27
 In re Mushroom Direct Purchaser Antitrust Litig., 621 F. Supp. 2d 274 (E.D. Pa. 2009) ......................... 26
 In re Processed Egg Products Antitrust Litigation, slip op., pp. 7-8 (E.D. Pa. Sept. 13, 2016) ................. 26
 In re Southeast Milk Antitrust Litig, 2008 U.S. Dist. LEXIS 44541 . ............................................................. 17
 In the Matter of Washington Crab Ass’n, 66 F.T.C. 45 (1964) .................................................................. 18
 Jarecki v. G. D. Searle & Co., 367 U.S. 303 (1961)................................................................................... 18
 Leegin Creative Leather Prods. Inc. v. PSKS Inc., 551 U.S. 877 (2007) ............................................... 1, 14
 Levine v. Central Florida Medical Affiliates, 72 F.3d 1538 (11th Cir. 1996) ............................................... 1
 N. Cal. Supermarkets, Inc. v. Cent. Cal. Lettuce Producers Co-op., 413 F. Supp. 984 (N.D. Cal. 1976) . 16
 N. Pac. Ry. Co. v. United States, 356 U.S. 1 (1958) ............................................................................... 2, 14
 Nat’l Broiler Mktg. Ass’n v. United States, 436 U.S. 816 (1978) ................................................... 16, 25, 26
 Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967 (2005) ................................... 21
 Nat’l Collegiate Athletic Ass’n v. Bd. of Regents of Univ. of Okla., 468 U.S. 85 (1984) ........................... 14
 Nw. Wholesale Stationers, Inc. v. Pac. Stationery & Printing Co., 472 U.S. 284(1985) ........................... 14
 Perez v. State Farm Mut. Auto. Ins. Co., 2011 WL 7318754 (N.D. Cal. 2011) ........................................... 2
 Potatoes Antitrust Litig., 834 F. Supp. 2d at 1155 n.9 ................................................................................ 21
 Potatoes Antitrust Litig., 834 F. Supp. 2d at 1156 .......................................................................... 19, 21, 23
 Ratzlaf v. United States, 510 U.S. 135 (1994) ............................................................................................ 20
 Silvers v. Sony Pictures Entm’t, Inc., 402 F.3d 881 (9th Cir. 2005) ........................................................... 18
 Southeast Milk Antitrust Litig., 2008 U.S. Dist. LEXIS 44541 .................................................................. 16
 Treasure Valley Potato Bargaining Ass’n v. Ore-Ida Foods, Inc., 497 F.2d 203 (9th Cir. 1974) ............... 18
 United States v. E. Mushroom Mktg. Coop., Inc., 2005 WL3412413 (E.D. Pa. 2005) ............................... 22
 United States v. Grower-Shipper Vegetable Ass’n of Cent. Cal., No. 30561 (N.D. Cal. 1951), aff’d per
    curiam, 344 U.S. 901 (1952)................................................................................................................... 22
 United States v. Hui Hsiung, 778 F.3d 738 (9th Cir. 2015) .......................................................................... 1
 United States v. Nat’l Bd. of Fur Farm Orgs., Inc., 1977 WL 1430 (E.D. Wis. 1977) .............................. 22
 United States v. Shade Tobacco Growers Agric. Ass’n, 1954 Trade Cas. (CCH) ¶¶ 67,751 (D. Conn.
    1954) ....................................................................................................................................................... 22
 United States v. Socony-Vacuum Oil Co. Inc., 310 U.S. 150(1940) ........................................................... 14



                                                                                 ii
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 4 of 29 PageID 13866




    I.       PLAINTIFF SHOULD BE GRANTED PARTIAL SUMMARY JUDGMENT
             UNDER SECTION 1 OF THE SHERMAN ACT

             Plaintiff’s motion for partial summary judgment under Section 1 of the Sherman Act

    should be granted for two reasons. First, the record is replete with documentary and testimonial

    admissions that Defendants created the CWT’s premature herd slaughter program – the Herd

    Retirement Program (“HRP”) – with the express intended purpose to reduce the supply of milk

    and increase milk prices, and each Defendant agreed to and participated in the HRP.

    Defendants’ own real-time economist, Dr. Scott Brown, determined that the Herd Retirement

    Program reduced the nation’s milk supply by billions of pounds and increased the price of raw

    milk by billions of dollars. Defendants adopted Dr. Brown’s findings to support their members’

    continuing investment of $490 million in the HRP. Thus, there is no finding for a jury but that

    Defendants engaged in horizontal production restraints that successfully reduced the nation’s

    supply of milk compared to a world without the Herd Retirement Program, and increased the

    price of raw milk, processed milk and other dairy products.

             Second, the United States Supreme Court has long held that “A horizontal cartel among

    compet[itors] that decreases output or reduces competition in order to increase price is … per

    se unlawful.”1 An agreement subject to the per se standard is “conclusively presumed to be

    unreasonable and therefore illegal without elaborate inquiry as to the precise harm they have

    caused or the business excuse for their use.”2 Thus, Defendants’ horizontal output restraints


    1
      United States v. Hui Hsiung, 778 F.3d 738, 749 (9th Cir. 2015) (citing Leegin Creative Leather Prods., Inc. v.
    PSKS, Inc., 551 U.S. 877, 893 (2007)); see also, Levine v. Central Florida Medical Affiliates, 72 F.3d 1538, 1545-
    46 (11th Cir. 1996) (“the Supreme Court has held that certain kinds of agreements are unreasonable per se, such
    as agreements among direct competitors to fix prices or to restrict output”).
    2
      N. Pac. Ry. Co. v. United States, 356 U.S. 1, 5 (1958). See also Perez v. State Farm Mut. Auto. Ins. Co., 2011
    WL 7318754, at *5 (N.D. Cal. 2011) (“the Sherman Act makes a conspiracy among competitors to restrict output



                                                            1
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 5 of 29 PageID 13867




    violate Section 1 of the Sherman Act under the per se standard. Therefore, Plaintiff’s motion

    for partial summary judgment should be granted.

            A.       Factual Background and Undisputed Facts

            Defendant National Milk Producers Federation (“NMPF”), a trade association, not a

    cooperative, founded Cooperatives Working Together (“CWT”).3 NMPF’s and CWT’s

    members include Defendants Dairy Farmers of America, Inc. (“DFA”), Land O’Lakes, Inc.

    (“LOL”), Dairylea Cooperative Inc. (“Dairylea”), Agri-Mark, Inc., and Southeast Milk, Inc.

    (“SMI”), which are among the largest dairy cooperatives in the country. DFA, for example, is

    the largest dairy cooperative in the United States with over $13 billion in revenue.

            According to DFA’s corporate representative, “Cooperatives Working Together was

    developed at a time when dairy farmers and the dairy industry in general were experiencing

    too much supply relative to demand, which translated into low prices over a very extended

    period of time, specifically from the beginning of 2002 through the middle of 2003.”4 So CWT

    was formed in 20035 with the sole stated intention “to strengthen and stabilize milk prices” by

    reducing milk supplies.6 In order to do so, “67% represent[ed] the minimum level of

    participation CWT needed to reach.”7 CWT reached and exceeded that level.8 “[B]y September

    2005, membership in CWT consisted of farmers who collectively represented 74% of the




    unlawful per se without regard to any of its effects”).
    3
      Defendants’ Joint Answer to Plaintiffs’ Amended Complaint (“Joint Answer”), ¶ 2.
    4
      Ex. 1, Deposition of John Wilson, January 8, 2015, 24:22-25:4; see also Ex. 2, Deposition of Jerome Kozak,
    February 5, 2015 22:25-23:8 (“there had been 18 months of depressed prices”).
    5
      Joint Answer, ¶ 2.
    6
      Ex. 3 (NMPF0000006).
    7
      Ex. 4 (NMPF00013488) (emphasis in original).
    8
      Joint Answer, ¶ 77.




                                                         2
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 6 of 29 PageID 13868




    nation’s milk supply, with nearly 50 dairy cooperatives … participating.”9

           From 2003 to 2010, Defendants conspired to limit the production of raw farm milk

    through ten rounds of “herd retirements” – premature slaughters of entire dairy herds, with

    productive and non-productive cows.10 Each Defendant paid assessments to CWT of $0.05

    and later $0.10 per hundredweight of milk produced in order to pay dairy farmer members to

    prematurely kill their herds.11 CWT spent $490 million on premature herd slaughters under the

    HRP from 2003 to 2010.12 In 2009 alone, for example, “the CWT program collected $219

    million from membership assessments and disbursed $217 million to farmers pursuant to the

    herd retirement program.”13 One of the herd slaughters in 2009 alone removed “367 herds in

    41 states” or “about 101,000 cows.”14 CWT’s own real-time economist, hired to measure the

    HRP’s effectiveness, touted that the premature killing of more than 500,000 cows was a

    resounding success, increasing cumulative milk prices by over $12 billion.15




    9
       Id.
    10
        Id., ¶ 14; Ex. 5 (NMPF0017724).
    11
        Ex. 6 (NMPF0000171).
    12
        Ex. 7 (NMPF0015663 (2010), NMPF0015182 (2009), DFA2013-00000832 (2008), NMPF0022779 (2007),
    NMPF0006267 (2006), NMPF0025997 (2004-2005)).
    13
        Joint Answer, ¶ 11.
    14
        Id., ¶ 98.
    15
        Ex. 5 (NMPF0017724); Ex. 8 (NMPF0025088).




                                                  3
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 7 of 29 PageID 13869




            B.       Defendants Engaged in a Horizontal Agreement to Reduce Milk Supply.

                     1.      The express intended purpose of CWT’s premature herd slaughter
                             program was to reduce the supply of milk and increase milk
                             prices.

            The undisputed facts shows that Defendants intended to engage in a horizontal output

    restraint. Bylaws produced by NMPF, effective June 2003, stated that the CWT Program’s

    purpose was “to improve the prices that farmers receive for their milk.”16 A June 2003 CWT

    brochure explained that “CWT is designed to reduce dairy inventories and milk production in

    order to provide meaningful financial returns to dairy producers in all parts of the country.”17

    Another CWT brochure reiterates that its “objective is to help strengthen and stabilize producer

    prices” and “in order to achieve this goal, we will reduce national milk production.”18

            Defendants’ testimony confirms these undisputed facts. According to NMPF’s

    corporate representative, “the means by which the Herd Retirement Program operated to

    strengthen and stabilize prices received by milk producers was to reduce the supply of milk to

    be less than what it would have been without the program.”19 According to DFA’s corporate

    representative, the Program was “an important tool to reduce the supply of milk in order to

    raise prices paid to producers.”20 LOL’s corporate representative agreed that “the purpose of

    the Herd Retirement Program was to reduce the supply of milk in order to have some impact

    on price.”21 And Mr. Gallagher of Dairylea stated that the “primary goal” of the Herd

    Retirement Program “was to strengthen and stabilize milk prices by reducing the nation’s


    16
       Ex. 9 (NMPF0002504, 2550).
    17
       Ex. 3 (NMPF0000006).
    18
       Ex. 10 (AMFL0000218).
    19
       Ex. 2, Kozak Dep. 47:7-12, 48:4.
    20
       Ex. 1, Wilson Dep. 63:13-17.
    21
       Ex. 11, Deposition of Thomas Wegner, January 22, 2015, 37:11-14.




                                                        4
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 8 of 29 PageID 13870




    supply of raw milk.”22

                    2.       Each Defendant agreed to and participated in the CWT program.

            Each Defendant cooperative has admitted that it was a member of CWT23 and “remitted

    dues on behalf of their farmer members to CWT from 2003 to 2010” in order to pay other

    farmer members to prematurely slaughter their herds.24 Moreover, each cooperative Defendant

    voted in favor of the CWT Program and to participate in it. “[I]n March 2003 DFA’s corporate

    board passed a motion in favor of NMPF developing a supply management program” and “[i]n

    April 2003, DFA’s corporate board passed a motion in favor of DFA fully supporting CWT.”25

    The DFA board then imposed an assessment deducting the 5 cents from each of its members’

    checks, because “the decision was made en masse by the Board of Directors that … all

    members would participate in the program.”26 In January 2009, DFA’s CEO reported to its

    members that it “continues to be a strong supporter of the [CWT] program” because “we need

    more cows removed in early 2009.”27 Later that year NMPF reported to DFA that the recent

    herd retirements “have in just a matter of months moved milk prices for all producers back to

    where they were a year ago.”28

            In August 2003, LOL “voted to participate in the 5-cent/cwt. CWT contribution based

    on direction from the Land O’Lakes Dairy Committee, who consulted with elected delegates




    22
       Ex. 12, Deposition of Edward Gallagher, May 6, 2015, 14:21-24.
    23
       Joint Answer, ¶¶ 24, 27-30.
    24
       Id.
    25
       Ex. 13 (NMPF0000201) (emphasis added).
    26
       Ex. 1, Wilson Dep. 46:4-18.
    27
       Ex. 14 (DFA2013-00001132, 1134); see also Ex. 15 (DFA2013-00004312, 4313) (email from DFA Senior
    Vice President stating that DFA has “encouraged [CWT] officials to retire as many cows as is practical”).
    28
       Ex. 16 (DFA2013-00003698, 3700) (emphasis in original).




                                                       5
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 9 of 29 PageID 13871




    and individual members at meetings and on conference calls.”29 To explain the program to its

    members, LOL stated that it would “be holding all meetings in conjunction with DFA and

    Dairylea.”39 LOL reported that while not every member support[ed] CWT,30 LOL’s directors

    voted to support it.31 An LOL document indicates that in 2003, the “goal of the CWT program

    [w]as to reduce the nation’s milk supply by 1.2 billion pounds over 12 months to increase the

    national all-milk price by 36 cents per hundredweight.”32 LOL’s Vice President of Public

    Affairs reported to LOL’s CEO that some on the CWT committee were “concerned with

    customer and product demand response . . . public perception of dairy producer ‘greed’ when

    milk prices and project[ed] all price for ’04 could be a record!!!”33 But the committee decided

    to move forward with implementation of the next round.34 In 2009, LOL’s Executive Vice

    President and COO reported to its members that LOL “strongly supports the NMPF’s (CWT)

    program.”35

            In a 2003 letter to its members, Dairylea stated that “Dairylea and many of the nation’s

    other dairy cooperatives fully support NMPF in [the CWT] initiative” for the purpose of

    controlling supply and “ultimately improving milk prices.”36 In 2004, Dairylea’s President

    touted to its members the “tremendous success” of the CWT program in its first year and



    29
       Ex. 17 (LOL0007425-26).
    30
       Ex. 18 (LOL0006920, 6922).
    31
       Ex. 19 (LOL0002507); see also Ex. 12, Wegner Dep. 58:2-9 (“A. In order for them to not be assessed, they
    would – because all members were assessed – they would, excuse me, need to have ended their membership, I
    beg your pardon, with Land O’Lakes. You’re correct. Q. Did Land O’Lakes receive feedback from members who
    were opposed to participating in the Herd Retirement Program? A Yes.”).
    32
       Ex. 20 (LOL0000575, 77).
    33
       Ex. 21 (LOL00002122) (ellipses in original).
    34
       Id.
    35
       Ex. 22 (LOL00007177-78).
    36
       Ex. 23 (LOL00005407); Ex. 24 (D00027130).




                                                        6
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 10 of 29 PageID 13872




     describing it as “an important step in getting better milk prices for all of us.”37 Meeting minutes

     indicate that in 2005, a “motion was made, seconded and carried that Dairylea support efforts

     to continue NMPF’s CWT program for another 18-month period.”38 And meeting minutes from

     2007 state that Dairylea V.P. of Planning and Regulatory Affairs Ed Gallagher reported that,

     with respect to the “most recent CWT herd retirement,” a “total of 333 bids were accepted from

     39 states, which removed 52,783 cows milking over 1 billion pounds of milk.”39 At that same

     meeting, a “motion was … carried by the Dairylea board to support the extension of the $.10

     per hundredweight member investment rate in CWT through December 31, 2008.”40

             Further, a 2003 newsletter to Agri-Mark’s members states that its “Board of Directors

     voted at their May meeting to support the [CWT] program that is being developed by the

     [NMPF], of which Agri-Mark is an active member.”41 At the end of 2003, Agri-Mark’s

     President and CEO, in a letter to its members, stated that the “CWT program that Agri-Mark

     is participating in should [] result in reduced national milk production and increased farm

     prices.”42 In 2004, Chairman of the Board Carl Peterson, in a letter to members, reported the

     cooperative’s “record” profits.43 Another letter that year indicated that the “Agri-Mark Board

     had decided to support our continued participation” in the CWT program because “its removal

     of almost 33,000 cows from farms has played a significant role in the rising milk prices

     currently underway.”44


     37
        Ex. 25 (D00010653).
     38
        Ex. 26 (D00006717); see also Ex. 27 (D00009523) (2006 meeting minutes).
     39
        Ex. 28 (D00008184).
     40
        Id.; see also Ex. 29 (D0009780) (2008 meeting minutes).
     41
        Ex. 30 (AMFL0000001).
     42
        Ex. 31 (AMFL0000041).
     43
        Ex. 32 (AMFL000044).
     44
        Ex. 33 (AMFL0000046).




                                                         7
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 11 of 29 PageID 13873




              In 2005, Southeast Milk’s Board voted to participate in the HRP, make mandatory its

     members’ participation, and assess them $0.05 per hundredweight to fund the HRP.45 After

     SMI joined the HRP, the Chairman and CEO reported to its Board that SMI members

     expressed “lots of support” for the HRP in SMI producer meetings.46 In 2006, SMI’s Board

     voted to continue its participation in CWT and its HRP at an increased level of $0.10 per

     hundredweight.47 In addition, Joe Wright, SMI’s Chairman and President, who was a member

     of the NMPF Board throughout the entire time period of the CWT and its HRP, and continues

     to be so to this day, voted in favor of a statement by the CWT Economic Policy Committee, of

     which he was also a member, “recognizing the positive impact that Cooperatives Working

     Together (CWT), has had on dairy farmer revenue, and fully endorses CWT being an ongoing

     program with the purpose of strengthening and stabilizing producer income.”48 Finally, SMI

     and its members participated in the CWT and its HRP from 2003 through 2013 because Joe

     Wright represented SMI on the NMPF Board and CWT Committee and never voted against

     any motion or action relating to or in support of the CWT and its HRP.49

              Finally, NMPF itself played an active role in ensuring that the HRP slaughters were

     effective. It took steps to monitor cow slaughters by regularly conducting audits of farms to

     make sure farmers were correctly reporting cow slaughter numbers.50 NMPF President and

     CEO, Jerry Kozak, testified that farmers were required to “remove[] the ears after the cow []


     45
        Ex. 34, Deposition of Joseph Wright, Dec. 12, 2017, 48:21-25, 112:4-8; Ex. 36, SMI001996-2004; see also
     Ex. 87, SMI00138 (a SMI summary of assessment collected and paid to CWT).
     46
        Ex. 34, Wright Dep. 114: 17-19, 23, 115:2-5, 118:1-7.
     47
        Ex. 34, Wright Dep. 141:15-23; Ex. 37, SMI002019-23.
     48
        Ex. 34, Wright Dep. 96:16-25, 97:1-24, 99:8-10, 13-14; Ex. 38, NMPF0026352-55.
     49
        Ex. 34, Wright Dep. 17:10-12, 18:14-16, 23:1-10, 14-25, 36: 19-20, 22, 37:6-8, and 97:22-24 (“I think I stated
     I voted in favor of every motion that I can remember relative to CWT as a National Milk Board member.”).
     50
        Ex. 2, Kozak Dep. 111:16-113:3; Ex. 39, NMPF0014011 (describing farms audited by herd retirement round).




                                                            8
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 12 of 29 PageID 13874




     was dead”51 and send the ears to NMPF’s offices.52 NMPF also made changes to the HRP’s

     conditions to improve its efficacy. For example, the program did not initially include pregnant

     cows (called bred heifers).53 NMPF recognized that including bred heifers would “enhance the

     effectiveness of CWT’s milk reduction activities,”54 and implemented a “bred heifer option”

     where farmers could include their bred heifers in the HRP.55 As Dr. Brown later confirmed in

     a NMPF press release, this change in policy improved the impact of the HRP on the all milk

     price.56

                      3.      The Herd Retirement Program successfully reduced the milk supply.

                Defendants touted the HRP’s success in order to persuade their farmer members to

     continue to invest in the program. NMPF’s corporate representative testified that NMPF

     believed that “the Herd Retirement Program successfully reduced the supply of milk to be less

     than what it would have been without the program.”57 Mr. Gallagher recommended continued

     investment in the CWT program, because it was part of the “holy grail” of achieving higher

     milk prices.58 This testimony is consistent with the statements by NMPF President and CEO,

     Jerry Kozak, throughout the course of the program. According to a 2005 statement, “With


     51
        Ex. 2, Kozak Dep. 245:8-11.
     52
        Ex. 2, Kozak Dep. 113:11-114:9, 161:7-10; see also Ex. 40 (AMFL0004165 at 4174) (photograph depicting
     collection of ears); Ex. 41 (D00014870 at 14880).
     53
        Ex. 12, Gallagher Dep. 39:21-40:12; Ex. 2, Kozak Dep. 132:6-25.
     54
        Ex. 42 (D00020451-53, 20451).
     55
        Ex. 43 (BROWN-MU_0001487 at 1508-1513) (describing Bred Heifer Pilot Program); Ex. 2, Kozak Dep.
     166:20-167:24.
     56
        Ex. 44 (NMPF0013958, 13958).
     57
        Ex. 2, Kozak Dep. 48:6-17.
     58
        Ex. 12, Gallagher Dep. 64:7-13; Ex. 45 (D00023547-557, Gallagher Dep. Ex. 8). In 2007, Mr. Gallagher
     analyzed an independent “Cornell study” that econometrically modeled the supply and price impact of a potential
     government sponsored version of the CWT program; he concluded both programs would successfully reduce
     supply and raise prices but recommended continuing with the successful private CWT approach instead of
     lobbying the federal government for a similar program. Ex. 12, Gallagher Dep. 50:23-51:4, 62:7-12, 68:19-22.




                                                           9
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 13 of 29 PageID 13875




     nearly two years history behind us, we can say without equivocation that CWT is having a

     positive impact on the lives of all dairy farmers in this country.”59 Also in 2005, CWT reported

     that since it “started operations in July 2003, farm-level milk prices have been consistently

     above historic averages.”60

             In 2006, CWT stated that an “independent economic analysis of the impact of [CWT]

     has found that the historic dairy self-help program has raised farmers’ prices by at least 40

     cents per hundredweight since it began operations in 2003;”61 the “analysis was performed by

     Dr. Scott Brown of the University of Missouri, a nationally known farm policy expert who is

     often called on by the U.S. Congress to assess agricultural economic issues.”62 According to

     Dr. Brown, “the evidence is clear that this program has raised the price that all farmers have

     received since it first began removing cows at the end of 2003” with a “cumulative impact of

     . . . $1.97 billion in additional producer revenue.”63 Mr. Kozak testified that it was “important

     for us to continue some type of independent look at the program,” so it decided to “retain Dr.

     Brown to periodically assess the effectiveness of the CWT program.”64 Dr. Brown performed

     analyses regarding the impact of the conspiracy on milk prices in 2007,65 2008,66 2009,67 and


     59
        Ex. 46 (NMPF0005094); Ex. 47 (NMPF0005389) (“CWT is a national program”); Ex. 44 (NMPF00013958).
     60
        Ex. 48 (NMPF0005086-87).
     61
        Ex. 49 (NMPF0021359-60).
     62
        Id.; see also Ex. 50 (NMPF0013489) (referring to “Dr. Scott Brown of the University of Missouri and the Food
     & Agricultural Policy Research Institute (FAPRI)”); Ex. 51 (LOL00000340) (explaining that Dr. Brown
     employed the “modeling method used by FAPRI for federal government”).
     63
        Ex. 49 (NMPF0021359-60).
     64
        Ex. 2, Kozak Dep. 59:20-60:4.
     65
        Ex. 52 (NMPF0003614-15).
     66
        Ex. 53 (NMPF0005737) (“When you separate out all the other factors affecting milk production, the fact
     remains that CWT has boosted the milk check of each farmer by 71 cents per hundredweight this year.”); Ex. 54
     (NMPF 00013452-463, 13461) (summarizing the “CWT Herd Retirement Impact” on milk prices from 2003
     through 2008).
     67
        Ex. 55 (NMPF0004232); see also Ex. 56 (DFA2013-00025855-56) (milk prices in 2009 “would have averaged
     $1.66 less had the CWT program not been in business – actively removing cows and, thus, reducing milk




                                                           10
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 14 of 29 PageID 13876




     2010.68

               Dr. Brown’s 2008 report, entitled “The Impact of the CWT Program on the U.S. Dairy

     Industry,”69 depicts the reduction in cows and milk as a result of the program, with bar charts:




     Dr. Brown’s 2010 report, entitled “The Economic Effects of the CWT Program,”70 also
     graphically depicts the reduction in cows and milk as a result of the program:




               Importantly, Dr. Brown explained that his modeling “allows for the effects of the CWT

     to be separated from everything else that has occurred in the industry during the operation of

     the CWT program.” 71 For example, “[s]ome of those cows would have been culled away, of



     production in a timely manner”).
     68
        Ex. 57 (BROWN_MU0000391).
     69
        Ex. 54 at NMPF00013455-56. While these graphs also include the effects of the less significant export program,
     Dr. Brown’s modeling also separated out the effects of the premature herd slaughter and export programs. See,
     e.g., Ex. 54 at NMPF00013461.
     70
        Ex. 57 (BROWN-MU_0000391 at -392); Ex.58, Deposition of Scott Brown, Nov. 7, 2014, 22:24-23:5,
     24:17-25:12, 26:13-24).
     71
        Ex. 57, BROWN-MU_0000392).




                                                            11
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 15 of 29 PageID 13877




     course, and I recognize that in my analysis, just as I recognize the supply response from higher

     prices.” 72 In total, Dr. Brown determined that CWT’s premature herd slaughters reduced the

     nation’s milk supply by billions of pounds over the course of the conspiracy.73

             Defendants adopted Dr. Brown’s findings to support their members’ continuing

     investment in the program. NMPF’s corporate representative agreed that “when making

     presentations as to the effectiveness of the CWT program to milk producers, National Milk

     employees would rely on presentations prepared by Dr. Brown.”74 Likewise, DFA’s corporate

     representative agreed that it “made representations over the years between 2003 and 2009 . . .

     to DFA’s membership that the CWT program had successfully raised the all milk price for

     producers by reducing the supply of milk.”75 And DFA testified that it would have relied on

     Dr. Brown’s analysis, “so from DFA’s perspective, yes, there would have been even more milk

     produced without CWT.”76 Similarly, LOL’s corporate representative testified: “I trusted Scott

     Brown, who is a member of the Food Ag Policy Research Institute and had been performing

     this analysis for a number of years by the time I started using the data. So I trusted that. And I

     know him well, he’s a well-documented analyst of the industry. So I looked at his documents

     as the piece that I used in explaining it to our membership.”77 Lastly, Agri-Mark’s corporate

     representative testified that the “only study that we know, that we looked at was the study done

     by Dr. Brown,” and “[w]e would say to our members, this is what the Dr. Brown study said.”78


     72
        Ex. 59, BROWN-MU_0000073-74.
     73
        Ex. 60, NMPF0002599-2648, at 2617.
     74
        Ex. 2, Kozak Dep. 90:15-19.
     75
        Ex. 1, Wilson Dep. 48:10-49:3.
     76
        Id. at 60:22-61:5.
     77
        Ex. 11, Wegner Dep. 48:16-49:8.
     78
        Ex. 61, Deposition of Richard Stammer, January 30, 2015, 41:6-13, 20-21; and at 42:3-10 (“Our members who
     were funding the CWT Program, which included both the Herd Reduction and Export Assistance, obviously came




                                                         12
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 16 of 29 PageID 13878




             In short, the record is replete with Defendants’ admissions that they agreed to create

     and implement a horizonal restraint on milk supply (output), with the express intended purpose

     and actual effect of reducing the nation’s supply of milk and increasing its price. Thus, there

     is no finding for a jury but that Defendants engaged in horizonal production restraints and, as

     documented by their own real-time economist Dr. Brown, they succeeded.

             C.       Defendants’ Output Restraint Violates Section 1 of the Sherman Act.
             According to Section 1 of the Sherman Act, “[e]very contract, combination in the form

     of trust or otherwise, or conspiracy, in restraint of trade or commerce … is declared to be

     illegal.”79 To establish a violation of Section 1, a plaintiff must show: (1) a conspiracy to reduce

     output in violation of the antitrust laws; (2) an antitrust injury – i.e., the impact of the

     defendants’ unlawful activity; and (3) damages caused by the antitrust violations.80 Plaintiffs’

     motion focuses on the first element.

             If a plaintiff can demonstrate a conspiracy directly through admissions by the defendant

     competitors that they agreed to reduce output; that is all the proof a plaintiff needs.81 A

     conspiracy to engage in a horizontal output restraint is a per se violation of Section 1. Levine,

     supra, 72 F.3d at 1545-46.82 As the Supreme Court has explained, certain categories of



     to us and said, do you think – what’s happening, is our money having any impact? And so in communicating to
     our members, we would – we communicated to them what Dr. Brown, what his study showed.”). See also Ex. 43,
     BROWN_MU_001487 at 1501) (showing positive producer return for money invested in Herd Retirement
     Program); Ex. 62, BROWN_MU_0000574 at 574-587) (same); Ex. 63, DFA2013-00000827, 832, 861) (same).
     79
        15 U.S.C. § 1.
     80
        In re Cathode Ray Tube (CRT) Antitrust Litig., 2013 WL 5391159, at *3 (N.D. Cal. Sept. 24, 2013).
     81
        In re High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651, 654 (7th Cir. 2002).
     82
        See, e.g., N. Pac. Ry. Co. v. United States, 356 U.S. 1, 5 (1958) (horizontal price-fixing agreements are
     “conclusively presumed to be unreasonable and therefore illegal without elaborate inquiry as to the precise harm
     they have caused or the business excuse for their use”); Leegin Creative Leather Prods. Inc. v. PSKS Inc., 551
     U.S. 877, 886 (2007) (“Restraints that are per se unlawful include horizontal agreements among competitors to
     fix prices.”).




                                                           13
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 17 of 29 PageID 13879




     agreements have been held to be per se illegal, because they “would always or almost always

     tend to restrict competition and decrease output.”83 Restraints on output or supply fall into this

     category. In its seminal decision in Socony, the Supreme Court held that a per se analysis

     applied when chronic oversupply of oil led to an agreement where the “only aim and result”

     was to raise prices.84 Since that decision, the Supreme Court has repeatedly held that “output

     limitation[s] are ordinarily condemned as a matter of law under an ‘illegal per se’ approach

     because the probability that these practices are anticompetitive is so high.”85 Indeed, the Court

     emphasized that “[r]estrictions on price and output are the paradigmatic examples of restraints

     of trade that the Sherman Act was intended to prohibit.”86

              The Ninth Circuit recently reiterated that the Supreme Court’s “directive … is

     unequivocal: A horizontal cartel among compet[itors] that decreases output or reduces

     competition in order to increase price is, and ought to be, per se unlawful.”87 In addition, the

     Eleventh Circuit has long recognized that “certain kinds of agreement are unreasonable per se,

     such as agreements among direct competitors to … restrict output.” Levine, 72 F.3d at 1545-

     46. That is exactly what we have here: CWT and its HRP was formed by horizontal competitors

     – the Defendant cooperatives and their members88 – to implement an agreement with the


     83
        Nw. Wholesale Stationers, Inc. v. Pac. Stationery & Printing Co., 472 U.S. 284, 289-90(1985). The Court will
     not permit “the age-old cry of ruinous competition” to be “interposed as a defense.” United States v. Socony-
     Vacuum Oil Co. Inc., 310 U.S. 150, 218, 221(1940).
     84
        310 U.S. at 213. See also Catalano, Inc. v. Target Sales, Inc., 446 U.S. 643, 647 (1980) (“‘[A] combination
     formed for the purpose and with the effect of raising, depressing, fixing, pegging, or stabilizing the price of a
     commodity in interstate … commerce is illegal per se.’”) (quoting Socony-Vacuum, 310 U.S. at 223).
     85
        Nat’l Collegiate Athletic Ass’n v. Bd. of Regents of Univ. of Okla., 468 U.S. 85(1984).
     86
        Id. at 107-08.
     87
        Hui Hsiung, 778 F.3d at 749 (scheme to raise price of LCD panels was subject to per se analysis under the
     Sherman Act); see also Perez, 2011 WL 7318754, at *5 (“the Sherman Act makes a conspiracy among
     competitors to restrict output unlawful per se without regard to any of its effects”).
     88
        DFA’s corporate representative testified: “if we learn of someone else pricing milk to their competitor at a




                                                            14
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 18 of 29 PageID 13880




     express intended purpose to reduce the supply of raw milk and thereby raise milk prices.

     Furthermore, Defendants admitted that dairy producers paid their competitors (other dairy

     producers) to kill dairy cows prematurely.89 And this agreed upon restraint between

     competitors increased milk prices based on fundamental laws of supply and demand.90 Such

     horizontal output restraints are per se unlawful.


      II.     THIS COURT SHOULD GRANT SUMMARY JUDGMENT IN PLAINTIFF’S
              FAVOR ON THE ISSUE OF CAPPER-VOLSTEAD IMMUNITY.

              Defendants cannot dispute that they engaged in a horizontal agreement to prematurely

     slaughter entire dairy herds with the express intended purpose to reduce the supply of milk and

     increase milk prices. Instead, they contend that their conduct is immune from antitrust liability

     under the Capper-Volstead Act of 1922.91 The Act provides limited immunity from antitrust

     liability by permitting “[p]ersons engaged in the production of agricultural products as farmers,

     … [and] dairymen” to “act together in associations … in collectively processing, preparing for

     market, handling, and marketing … such products.”92 Capper-Volstead immunity is an

     affirmative defense on which Defendants have the burden,93 and is limited.



     lower price than what we're charging them, then we're going to match it”). Ex. 1, Wilson Dep. 124:22-24.
     89
        Ex. 12, Gallagher Dep. 77:2-6.
     90
        See, e.g., Ex. 64, D00027114-120, Gallagher Dep. Ex. 6.
     91
        See also Ex. 65, NMPF0017425-NMPF0017426; Ex. 66, NMPF0026178 (“CWT is only possible as a result of
     the limited exemption from federal antitrust laws” found in the Capper-Volstead Act); Ex. 67, LOL00002406
     (“CWT will not need government approval or oversight because Capper-Volstead laws allow farmers to work
     together on marketing issues.”); Ex. 68, D00003771.
     92
        7 U.S.C. § 291.
     93
        See Southeast Milk Antitrust Litig., 2008 U.S. Dist. LEXIS 44541, at *13 (E.D. Tenn. 2008); Alexander v. Nat’l
     Farmers Org., 687 F.2d 1173, 1184 (8th Cir. 1982) (holding that “[t]he exemption is an affirmative defense”);
     see also Fairdale Farms, Inc. v. Yankee Milk, Inc., 635 F.2d 1037, 1039 (2d Cir.1980); In re Fresh & Process
     Potatoes Antitrust Litig. (“Potatoes Antitrust Litig.”), 834 F. Supp. 2d 1141, 1154 n. 8 (D. Idaho 2011); N. Cal.
     Supermarkets, Inc. v. Cent. Cal. Lettuce Producers Co-op., 413 F. Supp. 984, 987 (N.D. Cal. 1976), aff’d per
     curiam, 590 F.2nd 369 (9th Cir. 1978).




                                                            15
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 19 of 29 PageID 13881




             The cooperative’s activity must be explicitly recognized within the list of activities

     immunized by the Act.94 As stated in Sunkist Growers, the “language of the Capper-Volstead

     Act is specific in permitting concerted efforts by farmers in the processing, preparing for

     market, and marketing of their products.”95 In Nat’l Broiler Mktg. Ass’n v. United States, the

     Supreme Court stated a qualifying association “could perform certain functions in preparing

     produce for market” without antitrust consequences.96 More recently, in In re Southeast Milk

     Antitrust Litig., the court stated that “to qualify for Capper-Volstead immunity, a cooperative

     must . . . be involved in the ‘processing, preparing for market, handling, or marketing’ of the

     agricultural products of its members.”97 Thus, the central issue is whether the Defendants’

     horizontal agreement to prematurely kill more than 500,000 dairy cows, by slaughtering entire

     dairy herds under the Herd Retirement Program, to eliminate the cows (and their offspring)

     from ever producing milk, is an activity specifically exempted by the Act. As set forth below,

     the Defendants’ horizontal agreement is not immune under the language of the Act.

             A.      The plain language of Capper-Volstead does not provide immunity for
                     Defendants’ horizontal agreement to restrict supply.
             The list of permissible activities exempt from antitrust scrutiny under Capper-Volstead

     does not include “production.” Thus, Defendants have no affirmative defense to their

     horizontal agreement to kill half a million cows to reduce supply. In any instance of statutory

     construction, the Court should start with the plain language and meaning of the words used.98


     94
        7 U.S.C. § 291.
     95
        370 U.S. at 28.
     96
        436 U.S. 816, 824-825 (1978).
     97
        2008 U.S. Dist. LEXIS 44541, at *13; see also Agritronics Corp. v. Nat’l Dairy Herd Ass’n, Inc., 914 F. Supp.
     814, 823 (N.D.N.Y 1996).
     98
        Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 476 (1994). See also Group Life & Health Ins. Co. v. Royal
     Drug Co., 440 U.S. 205, 231 (1979) (“exemptions from the antitrust laws are to be narrowly construed.”).




                                                           16
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 20 of 29 PageID 13882




     Here, the key language – “processing, preparing for market, handling, and marketing” – omits

     producing. In contrast to “producing,” each term included in the Act clearly focuses on post-

     production conduct relating to bringing the commodity to market.

              “The doctrine of expressio unius est exclusio alterius ‘as applied to statutory

     interpretation creates a presumption that when a statute designates certain persons, things, or

     manners of operation, all omissions should be understood as exclusions.’”99 Congress easily

     could have included the word “producing,” in the list of permissible activities if it wanted to

     do so. For example, the Fishermen’s Collective Marketing Act permits collective “catching,

     producing, preparing for market, processing, handling, and marketing.”100 But Congress chose

     not to include the production stage in Capper-Volstead.

              Further, the list of practices identified in Treasure Valley as constituting “marketing”

     (the last activity in the list) all involve “transferring title and in moving goods from producer

     to consumer.”101 In other words, “marketing” involves only post-production activities. That

     “marketing” does not include production restrictions is required by the principle of noscitur a

     sociis, i.e., “a word is known by the company it keeps,” which directs that a word in a list be

     interpreted consistently with the other words in that list “in order to avoid the giving of

     unintended breadth to the Acts of Congress.”102 Because here the other words in the list include

     only activities occurring post-production, the meaning of “marketing” cannot be expanded to




     99
        Silvers v. Sony Pictures Entm’t, Inc., 402 F.3d 881, 885 (9th Cir. 2005) (quoting Boudette v. Barnette, 923 F.2d
     754, 756-57 (9th Cir. 1991)).
     100
         15 U.S.C. § 521; see also In the Matter of Washington Crab Ass’n, 66 F.T.C. 45 (1964) (construing same).
     101
         Treasure Valley Potato Bargaining Ass’n v. Ore-Ida Foods, Inc., 497 F.2d 203, 215 (9th Cir. 1974).
     102
         Jarecki v. G. D. Searle & Co., 367 U.S. 303, 307 (1961).




                                                             17
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 21 of 29 PageID 13883




     cover production restraint.103

              Finally, in Potatoes Antitrust Litigation,104 the court held that the “language of the

     Capper-Volstead Act itself indicates that it does not apply to production limitations,” because

     the explicitly permitted activities are those “done to an agricultural product after it has been

     planted” such that “under the plain language of the statute, coordinating and reducing acreage

     for planting is not allowed.”105 Similarly, Defendants’ horizontal agreement to prematurely

     slaughter dairy cows to reduce or restrain the supply of raw milk is not allowed. In holding that

     “there was no finding that the cooperative controlled pre-production agricultural output” in

     Holly Sugar Corp. v. Goshen Cnty. Coop. Beet Growers Ass’n,106 the court in Potatoes

     Antitrust Litigation concluded that “there are no cases where a court specifically approved,

     under the Capper-Volstead Act, a pre-production agricultural output limitation.” 834 F. Supp.

     2d at 1156. Finally, Dairylea’s CEO admitted that cooperatives are subject to antitrust liability

     if they “[r]estrict members agricultural output.” (Ex. 69, D00043685).

              B.    According to Capper-Volstead’s legislative history, Congress did not
                    intend to immunize supply restraints.
              The Supreme Court has stated that “we do not resort to legislative history to cloud a

     statutory text that is clear.”107 However, even if one resorted to legislative history here, in

     California Lettuce,108 -- the one decision to examine that history, the Federal Trade



     103
         Likewise, if there were a general catchall phrase for other activity (there is not), the canon of ejusdem generis
     would require that the activity be of a similar nature. Estate of Covington, 450 F.3d 917, 922 (9th Cir. 2006)
     (citing Circuit City Stores v. Adams, 532 U.S. 105, 114-15 (2001)).
     104
         834 F. Supp. 2d 1141 (D. Idaho 2011).
     105
         Id. at 1154-55 (concluding that production restrictions are not activities protected by Capper-Volstead).
     106
         725 F.2d 564 (10th Cir. 1984).
     107
         Ratzlaf v. United States, 510 U.S. 135, 147-48 (1994).
     108
         In the Matter of Cent. Cal. Lettuce Producers Coop., No. 8970, 1977 WL 188550 (1977).




                                                              18
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 22 of 29 PageID 13884




     Commission examined the issue of production restraints, and noted “strong indications” that:

              Congress did not intend to allow production limits under the statute:

              Congress’ attitude toward production controls provides an additional indication that
              it did not regard the corporation as the model around which the Capper-Volstead
              exemption would be built. Beyond doubt, a single corporation can restrict its output,
              if it chooses, without incurring antitrust liability. Nevertheless, there are strong
              indications that Congress did not intend to allow farmers to use cooperatives as a
              vehicle by which they could effectively agree to limit production.109

     The FTC relied on various statements in the record, including one by Senator Capper, the Act’s

     co-sponsor, who never intended the Act to be used by agricultural cooperatives to collectively

     reduce supply. Here, the very purpose and execution of Defendants’ horizontal agreement was

     to interfere with the market by artificially balancing supply with demand – that is, restrain

     “overproduction” of milk to bring it closer to demand in order to increase prices.110

              That Capper-Volstead permits cooperatives to collectively negotiate prices does not

     mean it also permits them to restrict production as a means to a permitted end.111 As stated by

     Chief U.S. District Court Judge Winmill, “[t]his argument is unpersuasive. The reason an

     agricultural cooperative can fix the price at which their good is sold is because if the price rises,

     farmers will produce more and consumers will not be overcharged. Individual freedom to

     produce more in times of high prices is a quintessential safeguard against Capper-Volstead

     abuse, which Congress recognized in enacting the statute.”112 If a cooperative is allowed to

     limit production among its own members, it can “shut[] off the safety valve against private




     109
         Id. at *62 n.20 (emphasis added).
     110
         See, e.g., Ex. 3, NMPF0000006.
     111
         In addition, reliance on section 292 is unavailing because it involves the Secretary of Agriculture’s ability to
     enjoin undue price enhancement based on activity that is immune under section 291.
     112
         Potatoes Antitrust Litig., 834 F. Supp. 2d at 1156 (citing California Lettuce, 1977 WL 188550, at *62 n.20).




                                                             19
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 23 of 29 PageID 13885




     abuse that ameliorates the adverse consumer impact of the Capper-Volstead exemption.”113 Of

     course here, this is exactly what Defendants’ horizontal agreement to restrict output (supply)

     was meant to address and limit – farmers increasing production when prices increased.

              C.     Federal agencies have stated that production limitations are not exempt
                     from antitrust liability under Capper-Volstead.
              The interpretations of the United States Department of Justice’s Antitrust Division

     (“DOJ”) and the FTC, the prime agencies responsible for enforcing the nation’s antitrust laws,

     are entitled to deference in construing Capper-Volstead.114 “To the degree there is ambiguity

     in the statute on this issue, agencies with jurisdiction over the statute are typically entitled to

     Chevron deference, and their decisions would be persuasive.”115 The United States Department

     of Agriculture (“USDA”) has also rejected the view that production restrictions are immune

     under Capper-Volstead.

              In lawsuits and consent decrees, the DOJ has challenged collusive limits on production

     by agricultural cooperatives.116 In Business Review Letters, the DOJ has stated that “the



     113
         Id. (alteration in original). Moreover, Capper-Volstead supporters emphasized that it would lead to an increase,
     not a decrease in production. See, e.g., 62 Cong. Rec. 2058 (1922) (statement of Sen. Capper) (“[F]armers can do
     something to cut down the spread between the prices they now receive and those paid by consumers. Even though
     the farmers should keep all of this saving it will stimulate production, thus insuring more adequate supply of
     necessities.”), Ex. 70; 59 Cong. Rec. 8028 (1920) (statement of Rep. Larson) (“[Cooperatives] will increase
     production and solve the food problem for our too rapidly increasing city population”), Ex. 71.
     114
         See Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 982 (2005).
     115
         Potatoes Antitrust Litig., 834 F. Supp. 2d at 1155 n.9.
     116
         See, e.g., United States v. E. Mushroom Mktg. Coop., Inc., 2005 WL3412413 (E.D. Pa. 2005) (consent decree
     forbidding deed or lease restrictions that prevented land from being used for mushroom farming); United States
     v. Nat’l Bd. of Fur Farm Orgs., Inc., 1977 WL 1430 (E.D. Wis. 1977) (consent decree barring production quotas
     and import restrictions on mink pelts sold in U.S.); United States v. Shade Tobacco Growers Agric. Ass’n, 1954
     Trade Cas. (CCH) ¶¶ 67,751 (D. Conn. 1954) (consent decree barring tobacco-growers cooperative and its
     members from agreeing to limit the tobacco production); United States v. Grower-Shipper Vegetable Ass’n of
     Cent. Cal., No. 30561 (N.D. Cal. 1951), aff’d per curiam, 344 U.S. 901 (1952) (suit challenging agreement among
     members of lettuce-growers’ association to restrict amount of lettuce produced dismissed as moot after
     government won preliminary injunction and defeated motion to dismiss on Capper-Volstead grounds).




                                                             20
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 24 of 29 PageID 13886




     Capper-Volstead antitrust exemption applies only to marketing and not production

     agreements.”117 In its report to the task group on antitrust immunities, the DOJ explained that

     there is “evidence that Congress was concerned about the right or ability of cooperatives to

     restrict the supply of agricultural commodities,”118 and “[i]t is not surprising that Congress did

     not specifically grant the cooperatives the power to restrict supply.”119 The DOJ concluded,

     “it would not be the act of a rational legislature to give the cooperatives the power to deal with

     overproduction, a factor which had been demonstrated was not a cause of the crisis it was

     addressing.”120 The issue at the time was the bargaining disparity between individual small

     farmers and large corporate buyers of agricultural products. The Act was intended to improve

     that disparity – not to permit joint production manipulation by farmer/producers.

             This is consistent with California Lettuce, where the FTC stated, “there are strong

     indications that Congress did not intend to allow farmers to use cooperatives as a vehicle by

     which they could effectively agree to limit production.”121 The FTC rejected the argument that

     a cooperative setting prices was the same as permitting it to engage in “output restrictions.” In

     fact, the FTC determined that “[a] different issue would be presented if it were alleged and

     proven that a cooperative had sought to limit production even among its own members, thus

     shutting off the safety valve against private abuse that ameliorates the adverse consumer impact

     of the Capper-Volstead exemption.”122


     117
         Ex. 72, DOJ Bus. Review Letter from Edwin Zimmerman, Ass’t U.S. Att’y Gen., to Ray Obrecht, Master,
     Colo. Grange (Oct. 2, 1968) (emphasis added).
     118
         Ex. 73, Milk Marketing Report of DOJ to the Task Group on Antitrust Immunities at 68-69 (1977).
     119
         Id. (emphasis added).
     120
         Id.
     121
         1977 WL 188550, at *62 n.20.
     122
         Id. (emphasis added).




                                                       21
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 25 of 29 PageID 13887




             Finally, USDA has stated that production controls are not entitled to Capper Volstead

     immunity. USDA stated “it is not legal for cooperatives to control members’ production. The

     basic role of cooperatives is to market the available supply in the most effective manner

     possible, not to limit production.”123 According to USDA guidelines, “restrict[ing]

     [cooperative] members’ agricultural output” would expose cooperatives to antitrust liability.124

     Finally, Potatoes Antitrust Litigation concluded that “[f]ederal agencies have also recognized

     that production limitations are not permitted under Capper-Volstead.”125 In short, Capper-

     Volstead does not provide immunity for Defendants’ horizontal production restraints.

             D.    Defendants Are Large Vertically-Integrated Agribusinesses and
                   Therefore Not Entitled to Capper-Volstead Immunity.
             Defendants are large vertically-integrated agribusinesses and are not entitled to Capper-

     Volstead immunity. Both DFA and LOL have annual revenues in excess of $13 billion.126 In

     addition, DFA has 42 plants, making branded dairy products like Borden cheese and Kemp’s

     ice cream sold to consumers.127 Of course, LOL makes Land O’Lakes butter, the dominant

     national brand of butter, and Alpine Lace cheese.128

             Justice Brennan questioned granting Capper-Volstead immunity to large vertically-

     integrated agribusinesses because they were not the focus of such immunity, observing that


     123
         Ex. 74, USDA, Rural Bus.-Coop. Serv. Report 1, Section 3 “Cooperative Benefits & Limitations” at 17 (1980,
     reprinted 1990) (emphasis added).
     124
         Ex. 75, USDA, “Understanding Capper-Volstead” at 3-4 (1985, reprinted 1995).
     125
         834 F. Supp. 2d at 1155 n.9.
     126
         Ex. 76, Dairy Farmers of America, “DFA Reports Record Profits” http://www.dfamilk.com/newsroom/press-
     releases/dfa-reports-record-profits (last visited on Aug. 18, 2018);
     Ex. 77, Land O’Lakes, “Land O’Lakes, Inc. Announces Record Results for 2017” available at
     https://www.landolakesinc.com/Press/News/2017-earnings-release (last visited on Aug. 18, 2018)
     127
         Ex. 78, Dairy Farmers of America, “Dairy Farms & Dairy Farmers | Markets,” http://www.dfamilk.com/our-
     cooperative/markets (last visited Aug. 18, 2018).
     128
         Ex. 79, Land O’Lakes homepage, “Butter is Everything,” https://www.landolakes.com/ (last visited Aug. 18,
     2018).




                                                          22
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 26 of 29 PageID 13888




     agribusiness had evolved to such a point that immunity could not be applied automatically to

     every agricultural business, even a cooperative:

            If, because of changes in agriculture not envisioned in 1922, Congress’ purpose no
            longer can be achieved, there would be no warrant for judicially extending the
            exemption, even if otherwise it would fall into desuetude. In construing a speciﬁc,
            narrow exemption to a statute articulating a comprehensive national policy, we must,
            of course, give full eﬀect to the speciﬁc purpose for which the exemption was
            established. But when that purpose has been frustrated by changed circumstances, the
            courts should not undertake to rebalance the conﬂicting interests in order to give it
            continuing eﬀect.
     Nat’l Broiler, 436 U.S. at 836. Justice Brennan laid out a test to determine whether a vertically

     integrated agribusiness would invalidate the Capper-Volstead exemption. Looking at the Act’s

     history and purpose, Justice Brennan concluded:

            [The] deﬁnition of “farmer” cannot be rendered without reference to Congress’ purpose
            in enacting the Capper-Volstead Act. ‘When technological change has rendered its
            literal terms ambiguous, the…Act must be construed in light of [its] basic purpose.’ …
            At some point along the path of downstream integration, the function of the exemption
            for its intended purpose is lost, and I seriously doubt that a person engaged in
            agricultural production beyond that point can be considered ‘farmers’ under the Act.
            The statute itself may provide the functional deﬁnition of farmer as persons engaged in
            agriculture who are insuﬃciently integrated to perform their own processing and who
            therefore can beneﬁt from the exemption for cooperative handling, processing and
            marketing.
            Thus, in my view, the nature of the association’s activities, the degree of integration of
            its members, and the functions historically performed by farmers in the industry are
            relevant considerations in deciding whether an association is exempt.”
     Nat’l Broiler, 436 U.S. at 835-36 (citation omitted). It cannot be seriously disputed that LOL

     is a consumer dairy products company, rather than a cooperative in the sense of what that term

     meant when Capper-Volstead was enacted in 1922. Consumers cannot imagine not finding

     Land O’ Lakes butter in grocery stores, which begs the question of whether the consumer

     brands portion of LOL is determining its direction – which it would be hard to imagine it is

     not, when it has one of the most iconic dairy brands. Thus, if LOL is allowed to have its dairy




                                                    23
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 27 of 29 PageID 13889




     farmer members agree on the price of raw milk, and is allowed to agree on the price of raw

     milk with other large vertically-integrated cooperatives, who ultimately pays for those higher

     prices? The consumers who purchase Land O’ Lakes butter. If that is true, then the Capper-

     Volstead Act and the immunity that it grants has definitely been perverted by the growth of

     cooperatives into large vertically-integrated agribusinesses.

              E.     Non-Farmer Participants in the Herd Retirement Program Doom
                     Capper-Volstead Immunity.
              The participation of a single non-farmer prevents Capper-Volstead immunity applied a

     cooperative.129 Joe Wright, SMI’s President, identified several entities, including Hilmar

     Cheese, that participated in the HRP by collecting and paying the assessment necessary to fund

     the HRP’s dairy herd slaughters and that were not dairy farmers, but rather were producers of

     cheese and other products, and definitely not cooperatives.130 NMPF documents show other

     non-producer members, such as Swiss Valley Farms and Valley Queen Cheese, a specialty

     cheese manufacturer and “cheese makers,” respectively.131 The participation of these non-




     129
         Organizations with non-farmer interests are not entitled Capper-Volstead's immunity. Case-Swayne Co. v.
     Sunkist Growers, Inc., 389 U.S. 384, 396 (1967); Nat'l Broiler, 436 U.S at 828-29. National Broiler held that a
     cooperative’s producer and marketer members, who neither owned their own breeder flocks nor maintained
     facilities at which their flocks were raised, were not producers for purposes of Capper-Volstead, and the
     cooperative was not entitled to immunity. Nat'l Broiler, 436 U.S. at 828-29. Lower courts have consistently held
     that a single non-producer member renders the cooperative ineligible under Capper-Volstead. See Alexander v.
     Nat'l Farmers Org., 687 F.2d 1173, 1186 (8th Cir. 1982) ("The 'not even one' language in National Broiler cannot
     be divorced from that Court's emphasis on the economic role of such middlemen and on the intent of Congress
     not to permit such middlemen to participate in price-fixing."); In re Mushroom Direct Purchaser Antitrust Litig.,
     621 F. Supp. 2d 274, 283 (E.D. Pa. 2009) ("The Supreme Court held that even one non-farmer member in a
     cooperative disqualifies a cooperative from claiming the Capper-Volstead exemption."); In re Processed Egg
     Products Antitrust Litigation, slip op., pp. 7-8 (E.D. Pa. Sept. 13, 2016)(granting summary judgment to plaintiffs
     on Capper-Volstead immunity where one member was a processor, not a farmer)(attached as Exhibit 80).
     130
         Ex. 34, Wright Dep. 64:17-19 (Hilmar Cheese is a not a cooperative, but a proprietary member of CWT);
     Ex. 81 (NMPF0001625, Wright Dep. Exhibit 7) and Ex. 82 (NMPF001635) (Valley Queen).
     131
         Ex. 83 (NMPF00008663), Ex. 84 (NMPF00013597), Ex. 81 (NMPF0001625); Ex. 85, Swiss Valley Farms,
     “About Us,” www.swissvalley.com/about/ (last visited Aug. 18, 2018); Ex. 86 Valley Queen Cheese Factory,
     “About Us,” www.vqcheese.com/about (last visited Aug. 18, 2018).




                                                            24
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 28 of 29 PageID 13890




     farmers/non-cooperatives makes Capper Volstead immunity unavailable to CWT and its HRP.

            F.      DFA’s Domination of the NMPF and CWT Vitiates Any Capper Volstead
                    Immunity.

            Capper-Volstead immunity requires that every member of a cooperative is entitled to

     one equal vote. In re Mushroom Direct Purchaser Antitrust Litig., 54 F. Supp. 3d 382, 390 fn.

     12 (E.D. Pa. 2014)(“The Act additionally requires that each member of the cooperative is

     allowed one vote”). This is referred to as the “one member, one vote” rule. However, in the

     case of CWT, which was run by NMPF, DFA “dominated” the NMPF, according to Joe

     Wright, SMI’s President. Ex. 35, Deposition of Joseph Wright, Dec. 13, 2017, 190:14-191:6. For

     this additional reason, Capper Volstead immunity is not available to the CWT or its Herd

     Retirement Program.


     III.   CONCLUSION

            For the foregoing reasons, Plaintiff requests that the Court grant their motion for partial

     summary judgment that (1) Defendants conspired to reduce the supply of raw milk and increase

     its price, and the price of processed milk and other dairy products, in violation of Section 1 of

     the Sherman Act, and (2) Defendants’ conduct is not entitled to Capper-Volstead immunity.




                                                    25
Case 3:15-cv-01143-BJD-JBT Document 267 Filed 05/01/19 Page 29 of 29 PageID 13891




     Respectfully submitted May 1, 2019
                                                   /s/ Jeffrey S. York
                                                   H. Timothy Gillis
                                                   Florida Bar No. 133876
                                                   Jeffrey S. York
                                                   Florida Bar No. 987069
                                                   Shutts & Bowen LLP
                                                   1022 Park Street, Suite 308
                                                   Jacksonville, FL 32204
                                                   Phone: (904) 899-9926
                                                   Fax: (904) 899-9965
                                                   tgillis@shutts.com
                                                   jyork@shutts.com


                                                   Patrick J. Ahern, Trial Counsel
                                                   Theodore Bell
                                                   Ahern and Associates, P.C.
                                                   8 South Michigan Avenue
                                                   Suite 3600
                                                   Chicago, IL 60603
                                                   (312) 404-3760
                                                   patrick.ahern@ahernandassociatespc.com
                                                   (Admitted Pro Hac Vice)

                                                   Attorneys for Plaintiff Winn-Dixie
                                                   Stores, Inc.

                                     CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on May 1, 2019, I electronically filed the foregoing with

     the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing in Civil and

     Criminal Cases of this Court by using the CM/ECF System, which will send a notice of

     electronic filing to all counsel of record.

                                                          /s/ Jeffrey S. York
                                                          Attorney




                                                   26
